Citation Nr: 1708018	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  09-07 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES


1. Entitlement to service connection for bowel and bladder changes, to include as secondary to the service-connected spondylotic changes of the lumbar spine. 

2. Entitlement to service connection for degenerative joint disease of the cervical spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from July 1999 to April 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June and September 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran received notification of the June 2007 rating decision in July 2007.

The Board previously considered this appeal in October 2016, and remanded these issues for further development.  After the development was completed, the case returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis for a bowel or bladder condition.

2.  The Veteran has a current diagnosis for degenerative joint disease of the cervical spine.

3.  The Veteran experienced cervical spine pain while in service. 

4.  Symptoms of the current cervical spine disability were not chronic in service, were not continuous since service, were not shown to a compensable degree within one year of service, and are not otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for bowel and bladder changes, to include as secondary to the service-connected spondylotic changes of the lumbar spine, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2.  The criteria to establish service connection for degenerative joint disease of the cervical spine have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  A claim for secondary service connection requires competent medical evidence linking the asserted secondary disorder to a service-connected disability.  See Velez v. West, 11 Vet. App. 148, 158 (1998); Wallin v. West, 11 Vet. App. 509, 512 (1998).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated on a secondary basis for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).
 
Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown-by acceptable lay or medical evidence-that there were characteristic manifestations of the disease to the required degree during that time.

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to the service connection claim for degenerative joint disease of the cervical spine.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of a chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service Connection for Bladder and Bowel Changes

The Veteran contends that she developed bladder and bowel changes due to service.  Specifically, the Veteran claims that her condition is secondary to the service-connected spondylotic changes of her lumbar spine.  See statement, received July 14, 2006.  She also said that her medical treatment records support this contention.

Service treatment records show that the Veteran denied any issues with bowel or bladder function on entrance and separation examinations.  She also affirmatively denied any bladder or bowel issues on her reports of medical history.  In January 2003, the Veteran was treated for neck pain.  The treating physician specifically noted that the Veteran did not have any bowel or bladder symptoms.

VA treatment records from September 2004 indicate that the Veteran self-reported problems maintaining bowel control at times due to back problems.  

During a VA spine examination in November 2005, the Veteran endorsed occasional loss of bowel or bladder control.  She told the examiner that this has been going on since 2003, but she does not wear any diapers.  She said that sometimes she will wear overnight pads, but was not wearing a pad during this examination because she ran out of them.  The Veteran explained that she would have symptoms intermittently one time per week, but that it is not a regular occurrence.  She also told the examiner that sometimes she would go two weeks without having an accident on herself.  The examiner did not provide a diagnosis for the reported incontinence.

August 2006 VA treatment records show that the Veteran had back pain that would radiate down to her feet and cause frequent loss of bowel function.  The treating physician noted that Veteran said this had no affect on her bladder function.  The examiner reported that there was no objective indication of radicular involvement of the Veteran's peripheral structures.  In December 2006, the Veteran reported bowel function loss four to five times per month with loss of bladder control since 2004.

VA treatment records from early March 2007 indicate that the Veteran requested a "handicapped parking sticker" because of her inability to control her bladder due to a herniated disc.  The physician advised the Veteran that there was insufficient evidence that she would need a handicap-parking permit.  The physician also noted that the Veteran does have a herniated disc, but it is a cervical disc and "usually involves the upper spinal cord and upper extremities."  During a neurology consultation in March 2007, the Veteran denied any symptoms of incontinence.

During a VA spine examination in May 2007, the Veteran endorsed intermittent, acute onset of bowel and bladder complaints.  However, a VA treatment record from September 2008 indicates that the Veteran denied any incontinence of bladder or bowel function despite complaints of neck pain after repetitive bending over that same day.  At a November 2008 VA gynecological examination, the Veteran reported chronic diarrhea, but otherwise denied any change in bladder or bowel function.

VA treatment records from March 2011 indicate that the Veteran did not have any acute bowel or bladder dysfunction.  Other VA treatment records from July 2011 reveal that the Veteran denied any bowel or bladder changes.

On VA examination in September 2012 for intestinal conditions, the Veteran endorsed episodes of urinary urgency with the episodes of severe lower back/rectal pain that began in 2005.  After physical examination and review of the Veteran's file, the examiner found that the Veteran does not have a diagnosable bladder condition.  The examiner opined that the Veteran's claimed condition is less likely than not proximately due to or the result of her lumbar spine disability.  The examiner reported that the Veteran's complaint is compatible with a parasympathetic pain response.  The examiner explained, "A parasympathetically mediated response to acute pain or stress, regardless of etiology, can result in loss of bowel or bladder control.  The Veteran has no evidence on physical examination history or imaging studies of a cauda equina syndrome attributable to lumbar spine disease that could cause bowel or bladder incontinence."  In conclusion, the examiner stated, "Since the Veteran does not have a bowel or bladder condition, none can be attributed to her lumbar spine disability."  During the VA spine examination in September 2012, the examiner noted that the Veteran does not have any other neurologic abnormalities or findings related to a thoracolumbar spine condition, such as bowel or bladder problems.

During VA urinary tract examination in February 2016, the Veteran continued to endorse bowel and bladder issues.  The Veteran described the onset of her claimed urinary disability, "I drip all the time.  I am like a dripping faucet.  It was brought up at my annual and they said it was just me.  That started in 2011 or 2012.  I have to wear a pad daily.  I change pads twice a day."  The Veteran stated she has not been diagnosed with a urinary problem to-date, and added, "It is probably due to my age and kids.  I have had four kids."  She further described her symptoms as having post void dripping "every day," and urinary incontinence "a couple of times a month."  The examiner stated, "Although the Veteran has subjective bowel complaints, the available medical treatment records do not show the Veteran to have a current bowel condition, nor does the medical record show continuous subjective complaints for a bowel condition."  The examiner further noted that during all of the evaluations by the spine surgeon, no urinary condition was established secondary to her spine condition and noted that diagnostic studies showed no evidence of myelopathy indicating there was no injury to the spinal cord.  The examiner stated, "The medical record shows an inconsistent pattern of subjective complaints by the Veteran with regard to her bowel and bladder function."  Furthermore, the examiner noted various medical records throughout the claims folder to support this opinion.  For instance, the VA examiner pointed out that there are some recorded subjective complaints about bowel or bladder functions noted from aforementioned VA treatment records.  However, the examiner also found that each time there was no condition established.  The examiner also commented that the Veteran is noted to have "several urinary traction infections (UTI)."  However, the examiner found that the "frequency and severity of her UTIs does not establish a chronic urinary condition, and does not establish a condition of recurrent urinary traction infections."  The VA examiner opined that the Veteran's claimed bowel or bladder condition is less likely than not proximately due to or the result of the Veteran's claimed neck disability or the service connected lumbar spine disability.  The examiner reasoned that the Veteran's claim cannot be related to her neck disability or back disability because she does not have a current diagnosis of a bladder or bowel condition.  

A VA treatment record from March 2016 indicates that the Veteran had back pain after carrying some boxes.  She told the treating physician that she had loss of bowel control after the back pain occurred, and that this loss of bowel control has been happening on a regular basis for the past two years.

A necessary element for establishing entitlement to service connection is the existence of a current disability; it is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  For VA purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  At no time during the appellate period has the Veteran been diagnosed with a bowel or bladder disability.  The VA examiners reviewed the record and lay report of symptoms but concluded there was no current diagnosis related to the Veteran's complaints.  The examiners reviewed the file, considered the Veteran's history and provided a rationale for the opinions rendered.  See Nieves-Rodriguez, 22 Vet. App. at 304 (indicating "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").

The Board has considered the Veteran's statements of record that service connection is warranted for bowel and bladder changes.  Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d 1372, at 1376-77.

The Veteran is competent to report symptomatology relating to her bowel and bladder changes because this requires only personal knowledge as it comes to her through her senses.  Layno, 6 Vet. App. at 470.  She is not, however, able to provide evidence as to more complex medical questions and, specifically, is not able to provide an opinion as to the presence of a diagnosis or the etiology in such cases, to include relating bowel and bladder changes to her low back disability.  See 38 C.F.R. § 3.159(a)(2); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  To the extent that the Veteran alleges a diagnosis and positive nexus, the Board finds that the probative value of her allegations is outweighed by the aforementioned examiners' findings.  Competent evidence concerning the etiology of the Veteran's disability has been provided by the VA examiners during the current appeal and provided relevant medical findings in conjunction with the examinations.  In this regard, the medical findings (as provided in the examination reports) directly address the criteria for this disability.  The Board finds these medical opinions highly probative of a negative nexus between the Veteran's current condition and service because they not only contain a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Accordingly, the Board finds that the medical examination opinions and findings are of greater probative value than the Veteran's allegations regarding the etiology of her bowel and bladder changes.

After a full review of the record, the weight of the evidence demonstrates that the Veteran does not have a current diagnosis for bowel or bladder changes, to include as secondary to her service-connected neck disability for the reasons discussed above.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Cervical Spine Disability

The Veteran contends that she developed a cervical spine ("neck") disability as a result of service.  Specifically, in a statement received September 25, 2008, the Veteran stated her belief that the trauma to her neck is the result of a fall she had in basic training.  She explained that she was on a company run when she tripped on some raised concrete.  She said that she started to fall, but instead threw her right leg out to keep from falling.  She did not see the pothole in the road and the resulting fall also led to neck whiplash.  

The Veteran also claims to have experienced more neck trauma during service.  Id.  In her September 2008 statement, the Veteran also said that during basic training, a drill sergeant at the grenade range grabbed the chinstrap of her Kevlar helmet and "jerked [her] head and neck very fast and hard."  She also stated that she worked as a switchboard operator at a major command while stationed in Germany.  The Veteran said that her switchboard was receiving approximately 200 calls an hour and she was keeping the handset between her head and shoulder for 12 to 16 hours a day for approximately the first 10 weeks.

First, the evidence of record demonstrates that the Veteran was diagnosed with degenerative joint disease of the cervical spine in January 2007.  

Next, service treatment records do not contain any treatment for neck pain while in service.  In her previously mentioned September 2008 statement, the Veteran said that she reported her neck pain to "the hospital in Heidelberg [Germany]."  The Board notes that there are service treatment records from this hospital that document lower back pain and other joint pains, but not treatment for neck pain.

However, an in-service injury alone does not mandate that service connection be granted.  The in-service injury must be shown to cause her current cervical spine disability, or to have caused chronic or continuous symptoms of a neck disability to a degree of 10 percent or more within one year of service to be presumed as incurred in-service.

As the Veteran's current neck disability is a chronic disease under 38 C.F.R. § 3.309(a), the Board will consider whether chronic symptoms in service or continuity of symptomatology since service have been shown.  

In this case, the Board finds the weight of the evidence demonstrates that the Veteran did not experience chronic symptoms of a neck disability in service or continuous symptoms of a neck disability since service to warrant presumptive service connection under 38 C.F.R. § 3.303(b).

First, the Board finds that the Veteran did not experience chronic symptoms of a neck disability during service.  The service treatment records show that the Veteran was not treated for neck pain, and her entrance and separation examinations did not reveal any abnormalities of the cervical spine.  As a result, the Board does not find her report of in-service injuries and symptoms to be credible as it relates to any current cervical spine diagnosis.  Specifically, the current statements, made in connection with her claim for benefits, are inconsistent with statements made during service.  Upon discharge from service, the Veteran affirmatively denied any recurrent neck pain, but did endorse other physical health issues.  The Veteran's in-service history of symptoms at the time of service separation is more contemporaneous to service, and so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  As such, the Board finds that the Veteran did not experience chronic symptoms of a neck disability during service.  38 C.F.R. § 3.303(b).

Next, the Board finds the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a neck disability after service separation.

The Veteran has claimed that she experienced multiple neck injuries during service.  See Statement in Support of Claim, received September 25, 2008.  The Board finds that the Veteran is competent to describe symptoms of neck pain.  See Layno, 6 Vet. App. 465 (1994).  However, the more probative evidence does not show that Veteran has not reported continuous symptoms of neck pain since service.  The current statements, made in connection with her claim for benefits that maintain neck pain during and since service, are inconsistent with previous statements made during service.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (holding that credibility can be impeached generally by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character); Pond v. West, 12 Vet. App. 341, 345 (1999) (although Board must take into consideration the Appellant's statements, it may consider whether self-interest may be a factor in making such statements).  The separation examination performed in conjunction with her separation from service described the cervical spine as normal.  The Veteran denied any history of neck pain on her Report of Medical History form.  Furthermore, the Veteran's record does not contain any treatment for the neck until a few years after service.  This multi-year gap between treatments is one factor, among others such as the negative examination at separation, weighing against a finding of continual symptoms since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as one factor in resolving a claim).  Thus, the more probative evidence does not show chronic symptoms or continuous treatment since service for these claimed incidents that occurred in service.  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds her current recollections and statements made in connection with this claim for benefits to be of lesser probative value.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Furthermore, the VA examiners' opinions (as discussed below) are more probative as a layperson is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  For these reasons, the Board finds that the weight of the evidence is against a finding of continuity of symptomatology after service.  38 C.F.R. § 3.303(b). 

In addition, as shown below, a diagnosis of degenerative joint disease was not rendered for almost 3 years after the Veteran's discharge from service.  See January 2007 VA treatment records.  Degenerative joint disease is diagnosed primarily on clinical findings such as X-rays or specialized testing, such as MRI, which the Veteran is not competent to conduct or interpret.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative arthritis established by X-ray findings), Diagnostic Code 5010 (traumatic arthritis established by X-ray findings), Diagnostic Code 5002 (rheumatoid arthritis must be "objectively confirmed by findings" that show limitation of motion).  Cf. 38 C.F.R. § 4.66 (indicating the usual way to diagnose arthritis is by X-ray, which is also required to see arthritic changes).  

There are no clinical findings of a diagnosed neck disability until at least January 2007.  Additionally, the record does not indicate that the Veteran received treatment for degenerative joint disease of the cervical spine during service or that she actually received treatment for any neck disability within the first year following service separation.  Therefore, a neck disability was not shown within the first year of discharge and the presumptions under 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.309 do not apply.  As such, the criteria for presumptive service connection have not been met.

Nonetheless, as a neck disability is currently shown and the evidence reflects a possible in-service neck injury, the next question is whether there is a causal relationship between the current complaints and the in-service injury.  After a review of all the evidence, both lay and medical, the Board finds that the weight of the evidence is against a finding of a nexus between the Veteran's current neck disability and service. 

In July 2006, the Veteran received VA treatment to evaluate symptoms of headaches and possible cervical degenerative discs via X-rays.  The resulting impression was a "grossly unremarkable" examination.  The Veteran sought further VA treatment in January 2007 due to chronic headaches and neck pain.  The impression given was large, broad-based C5-C6 disc herniation and normal cord signal.  Other VA treatment records from January 2007 indicate bilateral C6-C7 radiculopathy.

VA treatment records from a neurology consultation in March 2007 indicate that the Veteran did not endorse any neck pain.  The treating physician noted an impression of large broad based C5-6 disc herniation and that the Veteran endorsed neck and bilateral arm pain.  A follow-up treatment record from April 2007 shows that the Veteran's complaints of neck pain and hand numbness to not follow specific myotome or dermatome, and that she should have an EMG performed.  May and June 2007 VA treatment records indicate radiculopathy documented with EMG.  The treating VA physician's impression given in June 2007 was C5-6 broad-based disc osteophyte complex with a small central disc protrusion, uncovertebral hypertrophic changes and facet hypertrophic changes causing mild to moderate central canal stenosis and moderate bilateral neural foraminal narrowing.  The treating physician noted, "Overall, the disc herniation is improved from the previous exam.  At C6-7, there is disc osteophyte complex slightly eccentric to use the left side.  There are uncovertebral hypertrophic changes.  There are left greater than right neural foraminal narrowing and mild central canal stenosis."  In June 2008, the Veteran endorsed worsening chronic cervical neck pain and mobility.  She was assessed to have cervical neck pain with muscle spasm.  According to VA treatment records from October 2008, the Veteran said that her neck pain began around the year 2000.  Other VA treatment records from January 2009 show that the Veteran requested to have a MRI of the neck.  The resulting impression was C5-6 level posterior broad-based disc protrusion causing mild to moderate spinal canal stenosis.

On VA examination in September 2012, the examiner noted that the Veteran was diagnosed with degenerative joint disease of the cervical spine in January 2007.  The Veteran told the examiner that her cervical spine pain began when a drill sergeant pulled hard on her chinstrap and she heard her neck "crack."  She said that it has been hurting ever since and has "gotten progressively worse."  After physical examination and review of the claims folder, the examiner opined that the Veteran's current cervical spine diagnosis is less likely than not incurred in or caused by the claimed in-service injury.  The examiner reasoned that after a review of the service treatment records they were "silent with regard to cervical neck complaints or trauma.  The medical explanation of the basis of relationship shows no basis in the service records for the development of the Veteran's current neck condition."

The Veteran received another VA examination in February 2016.  The Veteran described the onset of her claimed neck condition, "It started in basic training...a drill sergeant grabbed my chinstrap and jerked my head and neck.  I just started having progressive problems with it.  When I saw the neurologist at the VA I was having blinding headaches and they did some tests that showed a bulging disc and a ruptured disc."  The Veteran denied having an injury to her neck after release from active duty.  She described her current condition, "Sometimes my neck will lock up to where I [cannot] move.  Like when you try to open a top and you are twisting, it just sort of hangs up."  The Veteran described having intermittent, almost daily, neck pain which is reported to be, "a warm tingling sensation at my neck" located at the midline near the C7 spinous process.  She also described having tingling and pain that radiates from her neck to her shoulder, arms and hands, "A couple of times a week.  But not for long periods of time like they used to be."  The Veteran denied having numbness of the upper extremities.  Pain and tingling was reported to radiate, right greater than left, into the posterior arm, extensor regions of the forearms and into the palms of the hands, not involving the fingers.  The Veteran denied having a change in bowel or bladder function related to her neck condition.  She added, "The last time I saw the neurosurgeon was in 2009."  After physical examination of the Veteran and review of the claims folder, the examiner opined that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The VA examiner explained, "The Veteran has cervical degenerative disc disease with radiculopathy and cervical spondylosis."  In addition, the VA examiner cited a medical journal to support the conclusion that "Degeneration of the intervertebral disk complex is a process that begins early in life and is a consequence of a variety of genetic, physiologic, and environmental factors, as well as normal aging."  Michael T. Modic, MD, et al., Lumbar Degenerative Disk Disease, 245 RADIOLOGY 43-61 (2007).  The examiner reasoned, "Although the Veteran has a subjective complaint of trauma to her neck while on active duty, the available records do not provide medical evidence of an injury while on active duty."  The examiner then concluded, "The Veteran's current neck condition is attributed to aging.  The [January 2007] cervical MRI was obtained when the Veteran was [over] 42 years [old]."

In this decision, the Board has considered the Veteran's contentions and lay statements as they pertain to a nexus between current complaints and service.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan, 451 F.3d at 1331 (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Some medical disorders require specialized training for a determination as to diagnosis and causation; therefore, such issues are not susceptible of lay opinions on etiology, and a veteran's statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (stating that it "is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").

As a layperson, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of degenerative joint disease.  See Kahana, 24 Vet. App. at 437 (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  

Arthritis is a medically complex disease process because of its multiple etiologies, requires specialized testing to diagnosis properly and sometimes involves symptomatology that overlaps with other disorders.  Woehlaert, 21 Vet. App. at 462 (holding that rheumatic fever is not a condition capable of lay diagnosis).  The etiology of the Veteran's current neck disability is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran.  

To the extent that the Veteran alleges a positive nexus, the Board finds that the probative value of her allegations is outweighed by the aforementioned examiners' findings.  Competent evidence concerning the etiology of the Veteran's neck disability has been provided by the VA examiners during the current appeal and provided relevant medical findings in conjunction with the examinations.  In this regard, the medical findings (as provided in the examination reports) directly address the nexus criteria for this disability.  The Board finds these medical opinions highly probative of a negative nexus between the Veteran's current condition and service because they not only contain a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Accordingly, the Board finds that the medical examination opinions and findings are of greater probative value than the Veteran's allegations regarding the etiology of her neck disability.

For the reasons discussed above, the weight of the evidence demonstrates that the Veteran's current neck disability was not incurred in service, and may not be presumed to have been incurred therein.  Therefore, the claim for service connection for a neck disability must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

VCAA notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The RO provided letters to the Veteran in August 2006 and July 2007, prior to the initial adjudication of the service connection claims on appeal.  The letters notified the Veteran of the information and evidence that must be submitted to substantiate the claim, including a description of the information and evidence that must be provided by the Veteran and the information and evidence that would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The notice requirements of the VCAA apply to all elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran was provided with such notice by the August 2006 and July 2007 letters, including the type of evidence necessary to establish a disability rating and effective dates.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained, as have records of VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded VA examinations with respect to her claims in September 2012 and February 2016.  During the examinations, the VA examiners conducted a physical examination of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the issues on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As noted in the Introduction, the Board previously remanded this claim in October 2016.  The Board instructed the AOJ to conduct further record development and then readjudicate the claims on appeal with consideration of the additional evidence associated with the claims folder.  Since that time, VA issued a supplemental statement of the case that considered the additional, new evidence.  As a result, the Board finds substantial compliance with its previous remand instructions, and has properly continued with the foregoing decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).







ORDER

Entitlement to service connection for bowel and bladder changes, to include as secondary to the service-connected spondylotic changes of the lumbar spine, is denied. 

Entitlement to service connection for degenerative joint disease of the cervical spine is denied. 



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


